         Case 1:20-cv-01946-AJN Document 29 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      9/18/2020

Documented NY,

                       Plaintiff,
                                                                               20-cv-1946 (AJN)
               –v–
                                                                                    ORDER
United States Department of State, et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:

       Defendants shall file a response to Plaintiff’s second letter motion to expedite (Dkt. No.
28) by September 23, 2020. Plaintiff may file a reply by September 25, 2020.

       SO ORDERED.


Dated: September 18, 2020                         __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
